OPINION OF THE COURT
Appeal, by respondents from that portion of the Appellate Division order which reinstated the Civil Court order entered June 30, 1988, dismissed, without costs, and certified question, insofar as it pertains to that portion of the Appellate Division order, not answered upon the ground that the issues presented on that part of the appeal have become moot. Order, insofar as it reinstated the Civil Court order entered August 30, 1988, affirmed, with costs, and certified question, to the extent it pertains to that part of the Appellate Division order, answered in the affirmative, for reasons stated in so much of the *799Appellate Division memorandum (169 AD2d 665) as relates to the contempt against respondents.
Concur: Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa and Levine. Taking no part: Judge Smith.